OFFICE OF THE ATTORNEY     GENERAL   OF TRXAS
                .          AUSTIN




Honorable Murphy Co10
County Aubi tor
Uberty     County
Liberty,    Texas
Dsar Sir:




                                              thla aeportmult aI
to whrthm Artiole                              B. ll9, Rqular
8eemim, 47th LO&I                             ana ocartltntloMl
la~“~ sod the &ate




                                anata Ml1 119 are too lengthy
                               ,as rtafad in the mmrgenop
                         6limlaabs tha patohwork Quilt of lam
                        I of oounty auditory tmany of uhloh
                        ftutioaallty)ati plaoe them under



appointmentand oompeneationof oounty aaditorr in 8oUntlerr
      a population ef 35,000 or OT~P
l.w+riag                               eooordfag to the
              iedsral ~enmm, q3r ha&g    a tax valtxatlon
          8% , 6r OtlQ, a6603WLg   t0 th6 iaSt aPpXW6a
          rotapoint ta no ocmtitutfc+a~ &foot in the
amandatory set, and we am able to dioooter none.
                h?wa Jrour ~uwtlons,   howmer,      it    aeuw     mu hari
    in &a   the point that Senate Bill I.19 niaybe tiolatl~e of
    Art&ale III, Eectim 56, of the Cons$itutiona* bring a
    10&l 0T rpee'iallaw tegulatine; the aftairs of oauntllara.
               h statute is not imali& uad.erArtdale ISI,
    aat$-m $615,F?f the OxMAtution, mer8l.ybaaawe it a plloe
    to aem @mM&e8 and not to othora, m loo& aa the a!lr a ifi-
    mt&oa ma&o by the Leglmlaturo     la reasonable,mthrr them
    **uy      and oaQriolous.     It annot be raid that th@ popala-
    tiiwiof a aountj, or 1% taxable valuea, beam no real ana
    ~tontlal    mlatlon~to     the question of tha mad tot oacmly
    rii#$$or,   the ralary to be paid to lmh atlditac. Clatk Y.
             c11:
    fip1.f)93 Tax. 171, 54 8. iv.u>.       we are Bf al* OpiaiQa,
    bb+rafWo,   thattha   aotis a genorallaw,retha: tkUn a
                                     the aitalrr oi oottntLu,
,                                            III,        Saotlon    56,   of




                                                         R. w. I*iltr$lia
                                                               Aaolrtaet